PER CURIAM.
The petition for writ of certiorari to the Circuit Court of Broward County, Florida, to review its order dated March 20, 1972 and filed in Circuit Court Minute Book 245 at Page 191 affirming judgment and sentence of the Court of Record of Broward County, Florida, is denied on the authority of Paris Adult Theatre I v. Slaton, 413 U.S. 49, 93 S.Ct. 2628, 37 L.Ed.2d 446, opinion filed June 21, 1973; Mitchum v. State, Fla.App.1971, 251 So.2d 298; United Theaters of Fla., Inc. v. State ex rel. Gerstein, Fla.App.1972, 259 So.2d 210.
Certiorari denied.
OWEN, C. J., and CROSS and MAGER, JJ., concur.